By Judge Alfred D. Swersky
On May 27, 1992, this Court ruled orally that this cause would be dismissed on the grounds alleged in Defendant’s Motion for Dismissal or other appropriate sanction. The grounds alleged were the failure of Plaintiff to respond to discovery, designate expert witnesses, failure to comply with the pretrial order, failure to comply with orders of the court regarding the naming of experts. No appearance was made on behalf of Plaintiff at the hearing on May 27, 1992. At that time, the court said it would consider awarding Defendant all or a part of her costs as a sanction in addition to dismissal of the case.
On its own, this Court attempted to contact local counsel to learn the status of the matter from Plaintiff’s perspective. Local counsel could furnish no information.
On June 10,1992, Defendant appeared to present a dismissal order after notice to Plaintiff’s counsel. Plaintiff had filed a notice that he intended to appear and move for entry of an order nonsuiting the cause. Once again, no appearance was made on behalf of Plaintiff.
Under Rule 4:12(b) of the Rules of the Supreme Court, this Court has the authority to award sanctions for the violation of this Court’s orders regarding discovery. No specific violation of § 8.01-271.1 occurred so no sanctions may be imposed.
The Court will award attorneys’ fees relating to the discovery matters in this case in the amount of $1,000.00 against Plaintiff’s counsel in this case. The dismissal order proposed by Mr. Delaney has *240been modified to reflect this award and dismiss this case without prejudice. The Motion for Nonsuit by Plaintiff is denied.